Exhibit 10.24.2

FIRST AMENDMENT TO DEFENSE AND ESCROW AGREEMENT

This First Amendment to Defense and Escrow Agreement is made this 28th day of
December 2006 by and among (i) Golf Host Resorts, LLC (formerly Golf Host
Resorts, Inc.), a Delaware limited liability company (“Borrower”), (ii) GTA-IB,
LLC, a Florida limited liability company (“GTA-IB”), (iii) Golf Trust of
America, L.P., a Delaware limited partnership (“Lender”), (iv) Golf Trust of
America, Inc., a Maryland corporation (“GTA Parent”) and (v) Chicago Title
Insurance Company (“Escrow Agent”).  GTA-IB, Lender and GTA Parent shall be
referred to collectively as “GTA” in this Agreement.

WITNESSETH

WHEREAS, Borrower, GTA and Escrow Agent entered into that certain Defense and
Escrow Agreement (the “Agreement”) dated as of July 15, 2004 (the “Agreement”);
and

WHEREAS, GTA has consented to the release to Borrower of Seven Hundred Ten
Thousand and No/100 Dollars ($710,000) held in escrow in respect to the Purchase
Agreement (as defined below); and

WHEREAS, Borrower, GTA and Escrow Agent wish to amend the Agreement; and

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS that Borrower, GTA and Escrow
Agent agree to amend said Agreement as follows:

1.                                       Section 5.1 is deleted in its entirety
and the following is substituted therefor:

5.1                                 Closing Date and Disbursements.  On the date
of the sale of Parcel F to a third party (the “Closing Date”) pursuant to a
purchase and sale agreement (the “Purchase Agreement”), Escrow Agent shall
disburse a portion of the Proceeds as follows:

(i)                                 FIRST, in the event Parcel F, LLC, as
purchaser under that certain Amended and Restated Agreement for Sale and
Purchase of Real Property—Parcel F, between Borrower and Parcel F, LLC, dated
June 29, 2004 (as amended), is entitled to and actually receives the return of
its Earnest Money deposit in the maximum amount of Two Hundred Thousand and
No/100 Dollars ($200,000) pursuant to the terms of that certain Second Amendment
to Amended and Restated Agreement for Sale and Purchase of Real Property—Parcel
F, dated December 28, 2006, then Borrower shall receive Two Hundred Thousand and
No/100 Dollars ($200,000) or such other amount equal to the portion of the
Earnest Money deposit returned to Parcel F, LLC.

(ii)                              SECOND, Ninety Thousand Dollars ($90,000) to
GTA-IB (or GTA-IB’s designee), in respect of fees and related costs, including
without limitation, attorneys’ fees, incurred by GTA-IB in connection with
GTA-IB’s negotiation, preparation and review of any iteration of a Parcel F
Development Agreement, whether incurred before or after the Effective Date (the
“Parcel F Development Agreement”),


--------------------------------------------------------------------------------




by and among GTA-IB, Borrower and Bayfair Innisbrook, L.L.C., a Florida limited
liability corporation or any other purchaser (subject to the provisions of
Section 8.2(b) of the Settlement Agreement) to be consented to by Lender in
writing, and all other documents attached thereto, regardless whether such
agreement is ultimately executed or is effective.

(iii)                           THIRD, Three Hundred Thousand Dollars ($300,000)
to Borrower (i.e., Golf Host Resorts, LLC); and

(iv)                              FOURTH, to Borrower (or Borrower’s designee)
in the following amounts: (a) an amount respecting the reasonable and actually
incurred attorneys’ fees and related costs paid or payable to Borrower’s Counsel
in connection with the defense of the Lawsuits, which amount shall not exceed
Two Million Four Hundred Thousand Dollars ($2,400,000) in the aggregate for such
attorneys fees and related costs incurred for the period from June 30, 2002
through the Effective Date (the “Maximum Amount”); and (b) any reasonable and
actually incurred attorneys fees and related costs paid or payable to Borrower’s
Counsel in connection with the defense of the Lawsuits which are incurred after
the Effective Date, which amount (as described in this subpart (b) of Section
5.1) shall not be subject to any maximum limitation.  Notwithstanding anything
to the contrary in this Agreement, the Settlement Agreement or the Operational
Benefits Agreement, in the event that Borrower (or its affiliates) recover
attorneys’ fees and related costs (or a portion thereof) from the Plaintiffs of
the Lawsuits, such recovered amount shall be fully disclosed to GTA-IB and shall
automatically reduce the Maximum Amount dollar for dollar to the extent
received.


2.                                       EXCEPT AS MODIFIED HEREIN, THE
AGREEMENT SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  EACH AND EVERY
TERM, COVENANT AND CONDITION OF THE AGREEMENT IS HEREBY INCORPORATED HEREIN SUCH
THAT THE AGREEMENT AND THIS MODIFICATION SHALL BE READ AND CONSTRUED AS ONE
INSTRUMENT.

IN WITNESS WHEREOF, the undersigned have executed this Modification as of the
date first above written.

WITNESSES:

 

BORROWER

 

 

 

 

 

Golf Host Resorts, LLC, a Delaware limited

 

 

liability company

/s/ Brandi McClung

 

 

 

 

 

By:

/s/ Robert Geimer

 

/s/ Mellany Williamson

 

 

Name:

Robert Geimer

 

 

 

Title:

Vice President

 

 

 

 

 

 

GTA-IB

 

 

 

 

 

GTA-IB, LLC, a Florida limited liability

 

 

company

/s/ Tracy S. Clifford

 

 

 

 


--------------------------------------------------------------------------------




 

 

 



 

By:

/s/ W. Bradley Blair, II

 

/s/ Lorraine McKenna

 

 

Name:

W. Bradley Blair, II

 

 

 

 

Title:

President

 

 

 

 

 

 

LENDER

 

 

 

 

 

Golf Trust of America, L.P., a Delaware

 

 

corporation

 

 

 

 

 

By: GTA GP, Inc., a Maryland corporation,

 

 

 

its general partner

/s/ Tracy S. Clifford

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

/s/ Lorraine McKenna

 

 

 

Name:

W. Bradley Blair, II

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

GTA Parent

 

 

 

 

 

Golf Trust of America, Inc., a Maryland

 

 

corporation

/s/ Tracy S. Clifford

 

 

 

 

 

By:

/s/ W. Bradley Blair, II

 

/s/ Lorraine McKenna

 

 

 

Name:

W. Bradley Blair, II

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

ESCROW AGENT

 

 

 

 

 

Chicago Title Insurance Company

 

 

 



 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------